Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, 12, 14-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 18, were amended to include the symbol “ẟ”; however, the claims fail to specifically define the symbol. Thus, claims 1 and 18 are unclear and indefinite.
Claims 2-9, 11, 12, 14-15 inherit there indefiniteness from claims 1 from which they depend. 
Claims 19-20 inherit there indefiniteness from claims 18 from which they depend. 

Claims 1-9, 11, 12, 14-15 and 18-20 will be examined as best understood by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burghardt et al (US5414559) in view of Simon et al (WO2016139086-IDS REF).
Regarding claim 21, Burghardt teaches a beam homogenizer, comprising: a first lens array (116a-c or 216), the first lens array having a plurality of identical lens elements, each lens element of the first lens array having a focal length F1, neighboring lens elements of the first lens array being separated by a gap the gap having no optical power, each gap having a common width-see figures 3 and 4);
a second lens array (118a-c or 218), the second lens array having a plurality of identical lens elements, each lens element of the second lens array having a focal length F2, the first lens array and the second lens array being separated by a distance not equal to F2 (see figures 3-4 of Burghardt wherein the first array can be translated); and a positive lens (124 or 224) located on an optical axis having a focal length F3, the laser radiation propagating through the first lens array, through the second lens array, through the positive lens, and onto an illumination plane in that order, the illumination plane located a distance F3 from the positive lens, the laser radiation on the illumination plane transformed into a homogenized intensity distribution having brighter or darker edges in an otherwise uniform intensity distribution (see col. 6,lines 60-65).
	Bughardt et al illustrates in figure 4, a gap between the lenses. However, Burghardt fail to specifically disclose the gap has not optical power. 
	In a related field of endeavor, Simon et al teaches a beam homogenizer (10) for laser radiation, comprising: a first lens array (L1), the first lens array having a plurality of identical lens elements, each lens element of the first lens array having a focal length F1, neighboring lens elements of the first lens array being separated by a gap (see figure 1a), the gap having no optical power, each gap having a common width-see figure 1a);
a second lens array (L2), the second lens array having a plurality of identical lens elements, each lens element of the second lens array having a focal length F2, the first lens array and the second lens array being separated by a distance not equal to F2 and a positive lens (L3) located on an optical axis having a focal length F3, the laser radiation propagating through the first lens array, through the second lens array, through the positive lens, and onto an illumination plane in that order. Thus .
Allowable Subject Matter
Claims 16-17 are allowed.
Claims 1-9, 11, 12, 14, 15  and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s remarks filed on 7/29/21, at pages 9 and 10 were found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adams et al (US20090032511) teaches a beam homogenization including a lens array where each lens array has identical lenses and positive lens to focus laser light to a single plane.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH